DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 13/777864, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, the prior-filed application does not provide support for “a retractable diagnostic camera” as recited in considered independent claims 1 and 19-20. The specification of the prior-filed application does not contain the words “retractable” in relation to the “diagnostic camera”, or its variants, nor do the figures of the prior-filed application reflect these concepts at issue. Though the camera is discussed in paragraph 44, 50, and 54 of the prior-filed application, this is insufficient to describe the limitation at issue within the same scope. 
Accordingly, claims 1 and 19-21 are not entitled to the benefit of the prior application 13/777864 and are instead awarded the priority date of 02/14/2019 of continuation-in-part application 16/275741, which is where the concepts at issue are first included within the chain of priority.

Election/Restrictions
Claims 6, 14-15, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2022.

Status of Claims
In the amendment filed 08/30/2022 the following occurred: Claims 1-3, 5-6, 8-15, and 17-20 were amended; Claims 4 and 7 were canceled; and Claim 21 was added as new. Claims 6, 14-15, and 18 are withdrawn. Claims 1-3, 5, 8-13, 16-17, and 19-21 will be examined below.
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5, 8-13, and 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2014/0095196 to Waterson in view of U.S. Patent Application Publication 2014/0139616 to Pinter further in view of U.S. Patent Application Publication 2013/0014985 to Ferrara.

As per claim 1, Waterson teaches a medical services kiosk, comprising: 
a unit defining an interior space having a closed top, a closed bottom, a pair of opposite right and left sides, a front end, and a back end (see: Waterson, Fig. 1; and paragraph 19, 35, 52, 85, and 168, is met by tele-health cabins located in pharmacies, located in supermarkets, located in gas stations, located in other convenience retail establishments, and located in ocean going vessels; the unit may also be considered the tele-health cabin itself as depicted and described as an enclosure with walls, ceiling, and floor); 
at least one patient station provided inside of the interior space of the unit, the at least one patient station comprising: a privacy chamber having at least one door, wherein the privacy chamber is provided for receiving a patient therein and allowing the patient to have a medical session over a network with a remote health care professional (see: Waterson, Fig. 1; and paragraph 19, 35, 85, 104-108, and 168, is met by tele-health cabin as depicted and described as an enclosure with a door, walls, ceiling, and floor, where a user/patient may bi-directionally communicate by videoconference to a medical professional via communications networks); 
an electronic device, wherein the electronic device is electronically communicable over the network with a remotely located network terminal accessible by the remote health care professional (see: Waterson, Fig. 1 and 5, ele. 102, 134, 180, and 182; and paragraph 85, 104-108, and 143-144, is met by a cabin management system in network communication with a medical call center’s processing system and remote terminal by which a user/patient may bi-directionally communicate by videoconference to a medical professional); 
at least one biometric device for obtaining biometric health measurements of the patient utilizing the at least one patient station (see: Waterson, Fig. 1 and 4, ele. 152; and paragraph 85, is met by blood pressure cuff which may operate to determine and communicate blood pressure information); 
a camera configured to transmit a real-time image of the patient to the remotely located network terminal accessible by the remote health care professional over the network (see: Waterson, Fig. 1, ele. 145, and paragraph 24, 86-87, 107, and 117, is met by video camera to capture and transmit video information in order to communicate bi-directionally by videoconference call to a medical professional using a remote terminal); 
a diagnostic camera (see: Waterson, Fig. 1-2, and 4, ele. 164; and paragraph 99, 120, and 137, is met by second camera that is affixed to a flexible boom to orient the second camera); 
a lighting mechanism that lights the privacy chamber (see: Waterson, Fig. 1 and 4, ele. 138, and 406; and Waterson, paragraph 85, 94, 99, and 169, is met by a light device which may operate to provide illumination of tele-health cabin); and 
a purification system (see: Waterson, Fig. 1 and 4, ele. 132 and 142; and paragraph 85, 93-95, 99, 124-126, 169, and 193, is met by an ultraviolet light and sanitization device which may operate to detect an unsanitary condition and provide sanitization of telehealth cabin),
wherein the at least one documentation receiving device, the at least one biometric device, the camera, and the retractable diagnostic camera are communicable with the electronic device (see: Waterson, Fig. 1 and 4, ele. 134; and paragraph 85, 94, 132, and 143-149, is met by cabin management system which may operate to communicate with devices and sensors associated with tele-health cabin and may communicate information with a medical call center).
 Waterson fails to specifically teach that the communication over the network is with a cloud based system; however, Pinter teaches a cloud server (see: Pinter, paragraph 27).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the communication networks performed over satellite and optical fiber as taught by Waterson to incorporate a cloud server as taught by Pinter with the motivation of performing some or all of the functions by the one or more server (see: Pinter, paragraph 27).
Waterson teaches a second camera that is affixed to a flexible boom to orient the second camera (see: Waterson, Fig. 1-2, and 4, ele. 164; and paragraph 99, 120, and 137), but Waterson fails to specifically teach that the camera is retractable and positioned at the closed top of the interior space; however, Ferrara teaches a concealed power/network module including any commonly used office connection suspended from lengths of wiring and network cables that can be lowered or raised from a ceiling with a motorized pulley (see: Ferrara, Fig. 2, 4, and 9-10, and abstract and paragraph 5-12 and 69).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the second camera that is affixed to a flexible boom as taught by Waterson and Pinter so as to connect to a concealed power/network module including any commonly used office connection suspended from lengths of wiring and network cables that can be lowered or raised from a ceiling with a motorized pulley as taught by Ferrara with the motivation of overcoming the problem of a tripping hazard due to the way electrical cords and cables are draped across tables and strung along the floor (see: Ferrara, paragraph 62).

As per claim 2, Waterson, Pinter, and Ferrara teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the medical session is hosted by the cloud based system (see: Pinter, Fig. 1, and paragraph 27 and 37, is met by a cloud server which may couple control devices to telepresence devices such that the processing is performed by the sever).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the communication networks performed over satellite and optical fiber as taught by Waterson to incorporate a cloud server which may couple control devices to telepresence devices such that the processing is performed by the sever as taught by Pinter with the motivation of performing some or all of the functions by the one or more server to establish a connection between a control device and a telepresence device (see: Pinter, paragraph 27).

As per claim 5, Waterson, Pinter, and Ferrara teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the electronic device displays a real-time image of the health care professional communicating with the patient after a session has been established (see: Waterson, Fig. 1, ele. 145, and paragraph 24, 86-87, 107, 117, and 185, is met by video camera to capture and transmit video information in order to communicate bi-directionally by videoconference call to a medical professional using a remote terminal and real-time display for information).

As per claim 8, Waterson, Pinter, and Ferrara teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the at least one biometric device comprises a blood pressure device (see: Waterson, Fig. 1 and 4, ele. 152; and paragraph 85, is met by blood pressure cuff which may operate to determine and communicate blood pressure information).

As per claim 9, Waterson, Pinter, and Ferrara teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the privacy chamber of the patient station includes a ceiling (see: Waterson, Fig. 1; and paragraph 159 and 168, is met by a ceiling of the tele-health cabin)
Waterson teaches a ceiling of the tele-health cabin (see: Waterson, Fig. 1; and paragraph 159 and 168), but Waterson fails to specifically teach that the ceiling is a false ceiling; however, Ferrara teaches a concealed power/network module including any commonly used office connection suspended from lengths of wiring and network cables that can be lowered or raised from a ceiling with a motorized pulley (see: Ferrara, Fig. 2, 4, and 9-10, and abstract and paragraph 5-12 and 69).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ceiling as taught by Waterson and Pinter to be the ceiling as taught by Ferrara with the motivation of concealed power/network module and overcoming the problem of a tripping hazard due to the way electrical cords and cables are draped across tables and strung along the floor (see: Ferrara, abstract and paragraph 62).

As per claim 10, Waterson, Pinter, and Ferrara teach the invention as claimed, see discussion of claim 9, and further teach:
wherein the retractable diagnostic camera device, the lighting mechanism, and the purification system are disposed about the false ceiling.
Ferrara teaches a concealed power/network module including any commonly used office connection suspended from lengths of wiring and network cables that can be lowered or raised from a ceiling with a motorized pulley (see: Ferrara, Fig. 2, 4, and 9-10, and abstract and paragraph 5-12, 62, and 69).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the retractable diagnostic camera device, the lighting mechanism, and the purification system as taught by Waterson and Pinter and Ferrara such that each element deploys from a ceiling as taught by Ferrara with the motivation of overcoming the problem of a tripping hazard due to the way electrical cords and cables are draped across tables and strung along the floor (see: Ferrara, paragraph 62).

As per claim 11, Waterson, Pinter, and Ferrara teach the invention as claimed, see discussion of claim 1, and further teach:
wherein said retractable diagnostic camera device comprises: a specialized camera head (see: Waterson, Fig. 1-2, and 4, ele. 164; and paragraph 99, 120, and 137, is met by second camera that is affixed to a flexible boom to orient the second camera); 
Waterson teaches a second camera that is affixed to a flexible boom to orient the second camera (see: Waterson, Fig. 1-2, and 4, ele. 164; and paragraph 99, 120, and 137), but Waterson fails to specifically teach an extendible cord attached to said specialized camera head; and a linear mechanism for receiving said extendable cord; however, Ferrara teaches a concealed power/network module including any commonly used office connection suspended from lengths of wiring and network cables that can be lowered or raised from a ceiling with a motorized pulley (see: Ferrara, Fig. 2, 4, and 9-10, and abstract and paragraph 5-12 and 69).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the second camera that is affixed to a flexible boom as taught by Waterson and Pinter so as to connect to a concealed power/network module including any commonly used office connection suspended from lengths of wiring and network cables that can be lowered or raised from a ceiling with a motorized pulley by Ferrara with the motivation of overcoming the problem of a tripping hazard due to the way electrical cords and cables are draped across tables and strung along the floor (see: Ferrara, paragraph 62).

As per claim 12, Waterson, Pinter, and Ferrara teach the invention as claimed, see discussion of claim 11, and further teach:
wherein the retractable diagnostic camera device produces readable data that is electronically transferable to the electronic device (see: Waterson, Fig. 1-2, and 4, ele. 164; and paragraph 99, 120, 137, 144-145, and 149, is met by cabin management system may operate to control the operation of and communication with video codec for coding and decoding of video between second camera and a transceiver and allows the transmission of a still image of the desired area of the patient's body to the medical call center).

As per claim 13, Waterson, Pinter, and Ferrara teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the purification system includes at least one ultra violet light device configured to activate after the patient has terminated a session with the healthcare professional and has left the privacy chamber (see: Waterson, Fig. 1 and 4, ele. 132 and 142; and paragraph 85, 93-95, 99, 124-126, 169, and 193-195, is met by an ultraviolet light and sanitization device which may operate to detect an unsanitary condition and provide sanitization of telehealth cabin before the next patient).

As per claim 16, Waterson, Pinter, and Ferrara teach the invention as claimed, see discussion of claim 1, and further teach:
a weight scale mechanism (see: Waterson, Fig. 1, and paragraph 85, 88, 104, and 166, is met by scale).

As per claim 17, Waterson, Pinter, and Ferrara teach the invention as claimed, see discussion of claim 16, and further teach:
wherein the weight scale mechanism is integrated to a flooring of the privacy chamber, the weight scale mechanism suitable and calibrated for obtaining an accurate reading of the patient's weight (see: Waterson, Fig. 1, and paragraph 85, 88, 104, and 166, is met by scale located to the floor which may operate to determine and communicate weight information).

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2014/0095196 to Waterson in view of U.S. Patent Application Publication 2014/0139616 to Pinter in view of U.S. Patent Application Publication 2013/0014985 to Ferrara further in view of WO 02/096339 to Gallant.

As per claim 3, Waterson, Pinter, and Ferrara teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the at least one patient station further comprises a privacy system that includes an electronic lock affixed to the at least one door (see: Waterson, Fig. 1, and paragraph 166, 172, and 192, is met by a door lock),
Waterson teaches a door (see: Waterson, Fig. 1, ele. 128, and paragraph 93, is met by a door), but Waterson fails to specifically teach and a privacy feature applicable to a glass window provided by the at least one door, and wherein the privacy system is activated when the patient initiates a session with the health care professional; however, Gallant teaches a privacy window that can be activated by a patient or a caregiver to change the window from transparent to opaque to prevent viewing through window (see: Gallant, Fig. 1-4, ele. 78; and page 19, lines 13-22).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the door as taught by Waterson and Pinter and Ferrara to include a privacy window that can be activated by a patient or a caregiver to change the window from transparent to opaque to prevent viewing through window as taught by Gallant with the motivation of providing safety, privacy, and security (see: Gallant, page 19, lines 13-22).

Allowable Subject Matter
The closest prior art of record – most notably U.S. Patent Application Publication 2014/0095196 to Waterson in view of U.S. Patent Application Publication 2014/0139616 to Pinter further in view of U.S. Patent Application Publication 2013/0014985 to Ferrara - does not teach the invention in the particular combination claimed in the independent claims as amended; therefore, the closest prior art of record does not anticipate or otherwise render the claimed invention obvious. Prior art U.S. Patent Application 2009/0137882 to Baudino teaches a plurality of health booths installed in the area and connected via a telecommunications network to a remote analysis center (see, for example, Baudino, Fig. 4, and paragraph 9), and while Waterson teaches a dispensing station either inside or outside the tele-health cabin (see: Waterson, paragraph 221), Waterson fails to specifically teach that this dispensing station where “each of the two patient stations located directly adjacent to the medical inventory storage space on opposite sides of the medical inventory storage space” as claimed in claims 19-21. Given the combination that would be required in view of said prior art Waterson, Pinter, Ferrara, and Baudino, such rejection of the claimed combination of limitations would be an unreasonable combination of the available prior art. Therefore, claims 19-21 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606. The examiner can normally be reached Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A SOREY/Primary Examiner, Art Unit 3626